IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-42,820-09


                       EX PARTE SEAN EVON WILLIAMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 42,724-D IN THE 27TH DISTRICT COURT
                               FROM BELL COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of attempted capital murder and sentenced to forty years’

imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claim that he is not receiving all of the

time credit he is entitled to on his sentence is without merit. Therefore, we deny relief.

       Applicant’s remaining claims challenging his conviction on the grounds of trial court error,

unlawful cumulation order, and structural errors are dismissed pursuant to TEX . CODE CRIM . PRO .

Art. 11.07 §4.
                          2



Filed: January 13, 2021
Do not publish